Citation Nr: 1646190	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In his July 2010 substantive appeal, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for a hearing in March 2011 and no request for a new hearing has since been received. 

In May 2013, the Board denied service connection for otitis media.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's May 2013 decision and remanding the case for compliance with the terms of the joint motion.  In the JMR, the parties determined that the Board relied on an inadequate VA examination report in its May 2013 decision.  

In September 2014 the Board remanded this case for further development as prescribed in the JMR.  In March 2016, the Board again denied service connection for otitis media.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2016 order, granted the parties' joint motion for remand (JMR), vacating the Board's March 2016 decision and remanding the case for compliance with the terms of the joint motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's otitis media had its onset in service.


CONCLUSION OF LAW

Otitis media was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for otitis media because the disability was not noted at entry into active duty and has been recurrent since that time.

In the September 2016 order, the Court granted the parties' joint motion in which they agreed that the Veterans's otitis media was not noted at service entry.  That determination is binding on the Board.  Harris v. Brown, 7 Vet.App. 547, 548 (1995).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227 (emphasis added).

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Here, because the Veteran was found to be normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his otitis media both existed prior to service and was not aggravated by service, (and he currently suffers from otitis media), the criteria for service connection have been met.  


ORDER

Service connection for otitis media is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


